Name: Commission Regulation (EEC) No 546/77 of 16 March 1977 on statistical procedures in respect of the Community' s external trade
 Type: Regulation
 Subject Matter: economic analysis;  trade policy;  tariff policy;  European Union law
 Date Published: nan

 17 . 3 . 77 Official Journal of the European Communities No L 70/ 13 COMMISSION REGULATION (EEC) No 546/77 of 16 March 1977 on statistical procedures in respect of the Community's external trade Belgium :  Regime du perfectionnement actif  Regeling Aktieve Veredeling (PAV); Denmark :  Materialtoldgodtg0relse ; France :  Entrepot industriel,  Admission temporaire pour ouvraison ou reparation ; Germany :  Aktiver Veredelungsverkehr, eins ­ chlieÃ lich Bearbeitung oder Verar ­ beitung in den FreihÃ ¤fen von Waren , die die Voraussetzungen der Artikel 9 und 10 des Vertrages nicht erfÃ ¼llen ; Ireland :  Inward processing ; Italy :  Temporanea importazione per perfezionamento attivo ; Luxembourg :  Regime du perfectionnement actif ; Netherlands :  Voorwaardelijke vrijstelling voor goederen welke worden ingevoerd om te worden bewerkt, verwerkt of hersteld (actieve veredeling) ; United Kingdom :  Inward processing relief. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1736/75 of 24 June 1975 on the external trade statis ­ tics of the Community and statistics of trade between Member States ('), and in particular Articles 8 and 41 thereof, Having regard to Council Directive 69/73/EEC of 4 March 1969 on the harmonization of provisions laid down by law, regulation or administrative action in respect of inward processing (2 ), as last amended by Directive 76/ 1 19/EEC (3 ), Having regard to Council Directive 76/ 1 19/EEC of 18 December 1975 on the harmonization of provisions laid down by law, regulation or administrative action in respect of outward processing, Whereas statistical returns in respect of importation for inward processing or of exportation after inward processing, on the one hand , and of exportation for outward processing or of importation after outward processing, on the other hand, should correspond to the customs arrangements for inward and outward processing respectively ; whereas these customs arran ­ gements bear different names in the Member States ; Whereas the table of equivalence should therefore be established between these statistical procedures and the customs procedures under which the harmoniza ­ tion of provisions laid down by law, regulation or administrative action on inward and outward processing arrangements is carried out : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on External Trade Statistics , Article 2 Statistical procedures in respect of exportation for outward processing and of importation after outward processing shall relate to import and export operations carried out in Member States under the customs proce ­ dures named below : Belgium :  RÃ ©gime du perfectionnement passif  Regeling Passieve Vered ­ eling (PPV) ; Denmark :  Passiv ForÃ ¦dling ; France :  Exportation temporaire indus ­ trielle ; Germany :  Passiver Veredelungsverkehr ; Ireland :  Outward processing ; Italy :  Temporanea esportazione per HAS ADOPTED THIS REGULATION : Article 1 Statistical procedures in respect of importation for inward processing and of exportation after inward processing shall relate to import and export operations carried out in Member States under the customs proce ­ dures named below : perfezionamento passivo ; Luxembourg :  RÃ ©gime du perfectionnement passif ; Netherlands :  Voorwaardelijke vrijstelling voor goederen welke worden wederinge ­ voerd na te zijn , bewerkt, verwerkt of hersteld (passieve veredeling) ; (  ) OJ No L 183 , 14 . 7 . 1975, p . 3 . (2 ) OJ No L 58 , 8 . 3 . 1969 , p . 1 . ( 3 ) OJ No L 24, 30 . 1 . 1976, p . 58 . United Kingdom :  Outward processing relief . No L 70/ 14 17 . 3 . 77Official journal of the European Communities Article 3 Statistical procedures in respect of 'other importations' and 'other exportations ' shall relate to the operations carried out in Member States under customs proce ­ dures other than those specified in Articles 1 and 2 . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brusssels , 16 March 1977. For the Commission FranÃ §ois-Xavier ORTOLI Vice-President